Citation Nr: 0103042	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel






INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that reopened the veteran's claim of 
entitlement to service connection for residuals of a back 
injury but denied the claim on the merits.  

In statements of record, including his substantive appeal 
received in November 1999, the veteran appears to be claiming 
that his diagnosed neck (cervical spine) disability is also a 
residual of his fall in service.  The Board observes that 
this issue has not been adjudicated by the RO, and that the 
only issue before the Board currently is the issue set forth 
on the title page of this decision.  Accordingly, the issue 
of entitlement to service connection for cervical spine 
disability is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a decision dated in August 1989, the Board denied an 
original claim of entitlement to service connection for 
residuals of a back injury, finding that a back injury that 
the veteran sustained in service was acute and transitory and 
did not result in a chronic back disorder.  

2.  In a decision dated in March 1999, the Board denied the 
veteran's application to reopen his claim for service 
connection for residuals of a back injury, finding that the 
evidence submitted following the Board's August 1989 decision 
was redundant and did not demonstrate that the veteran's 
inservice back injury resulted in a chronic back disorder.  

3.  The evidence received since the March 1999 Board decision 
is not wholly cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a back injury.  


CONCLUSIONS OF LAW

1.  The March 1999 Board decision denying the veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of a back injury is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).  

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
back injury, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1989, the Board denied an original claim of 
entitlement to service connection for residuals of a back 
injury, finding that a back injury that the veteran sustained 
in service was acute and transitory and did not result in 
residual disability.  The veteran later attempted to reopen 
his claim for service connection, but in a decision dated in 
March 1999, the Board denied his application to reopen.  The 
Board found that the evidence submitted since the Board's 
August 1989 decision was redundant and did not show that the 
veteran's back injury in service had resulted in a chronic 
back disorder.  The March 1999 decision is final based on the 
evidence then of record.  See 38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.  However, a claim will be reopened if 
new and material evidence has been submitted since the last 
final disallowance of the claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2000); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

Regardless of the RO's actions, the Board must address the 
issue of whether new and material evidence has been presented 
to reopen the claim because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  

The evidence of record at the time of the March 1999 Board 
decision included the veteran's contention that he injured 
his back in service when he fell backwards down a set of 
stairs.  His service medical records were reported to be 
unavailable, presumably because they were destroyed in the 
fire at the National Personnel Records Center.  The veteran 
indicated that he was in the infirmary for two weeks and then 
placed on light duty.  He testified at a personal hearing 
that he did not report any residuals of a back injury upon 
separation and sought no further medical attention for a back 
disorder while he was in the service.  He sought medical 
attention from two private physicians about a year to a year 
and a half after his discharge; however, these records were 
reportedly destroyed.  

Also of record was a list of fellow servicemen who possibly 
witnessed the incident.  A statement from one of these 
servicemen recalled the accident and stated that the veteran 
was in a lot of pain at the time.  Additional testimony was 
received from the veteran and his wife at another personal 
hearing in December 1996.  The veteran recounted the incident 
during which he injured his back and reported that he saw a 
chiropractor shortly after his discharge from service.  
However, he reiterated that he did not report any residuals 
of a back injury when he was separated from service and 
sought no further medical treatment in service.  

Evidence received since the March 1999 Board decision 
includes private and VA medical records, as well as 
statements from the veteran reiterating prior contentions.  
This evidence shows that the veteran was underwent a 
rheumatology evaluation in November 1987 at the VA Medical 
Center (VAMC) in Salem, Virginia.  The record, which is 
incomplete and does not contain a diagnosis, reflects that 
the veteran's major complaint was back pain, which he stated 
began in 1959 after he was pushed down a flight of stairs 
while in service.  He reported that the pain had been 
especially severe for the last year and a half and that it 
was worse in the morning and improved with exercise.  He also 
complained of neck pain, which he described as a constant 
dull ache.  X-rays reportedly showed an old chip fracture of 
the spinous process of C-6, while a bone scan was said to 
show degenerative changes in the lower thoracic and lumbar 
region.  There was calcification of the paraspinal ligaments.  
Private X-rays of the lumbosacral spine in March 1988 
resulted in impressions that included suspected mild 
degenerative disc disease at the L4-5 level with Schmorl's 
node at the inferior margin of L-4; marginal spurs at L-4 and 
L-5; osteoarthritis at the left L5-S1 facet joint.  

Also received was a private medical report that reflects that 
the veteran was seen for had complaints of headaches and 
chest and back pain.  He was then employed as a driver for a 
bottling company.  The impression was headaches and chest 
pain of uncertain origin.  There appears to be some 
uncertainty over the actual date that treatment was received.  
A typewritten date indicates that the veteran was seen in 
April 1963, while a handwritten date reflects that he was 
seen in September 1965.  As the veteran was born in October 
1938, the reference in the report to his age of 26 suggests 
that the latter date is the correct one.  In any case, a 
history of back injury in service was not elicited, and a 
diagnosis referable to the back was not entered.  

Finally, a report was received from C. R. Brown, a private 
chiropractor, dated in May 1999, which indicated that X-rays 
of the cervical spine showed disc deterioration at the level 
of C6 and C7 with osteophyte formation.  Also noted was a 
calcific density posterior to the C6 and C7 spinous 
processes.  It was felt that this could possibly represent an 
old spinous process fracture or calcification of the 
interspinous ligament.  The lateral thoracic view showed 
multiple areas of disc deterioration with anterior spur 
formation.  The "preliminary diagnosis" was cervical 
degenerative disc disease, subluxation of the cervical spine; 
cervical myofascitis; injury to the cervical nerve C5 through 
C7; thoracic disc degeneration; and subluxation of the 
thoracic vertebra.  Based on the history provided by the 
veteran, the examinations performed; X-rays and bone scan 
reported that had been presented, as well as X-ray 
examinations done by the chiropractor, the chiropractor was 
of the opinion that it was "more than likely" that the 
traumatic fall that the veteran sustained in service was a 
precipitating factor in the development of his back problems.  
The chiropractor said that degenerative joint disease was a 
progressive noninflammatory disease characterized by 
degenerative pathological changes in the articular cartilage 
and its related components.  The veteran reported that he had 
never been in a motor vehicle accident, recalled no other 
traumatic falls, and denied playing any contact sports.  

The Board has previously conceded that the veteran sustained 
a back injury in service, and this fact is not disputed now.  
The basis for the prior denials was that the evidence did not 
establish that the back injury in service had resulted in a 
chronic back disorder.  Put another way, it was not shown 
that the veteran had a current back disability that was 
etiologically related to the injury sustained in service.  
The Board therefore found that the injury in service was 
acute and transitory and resolved.  See 38 C.F.R. § 3.303(b) 
(2000).  

Evidence received since the March 1999 Board decision, 
however, provides a basis for finding that the veteran has a 
chronic back disorder that is, at least arguably, related to 
the back trauma sustained in service.  In determining whether 
newly submitted evidence is material, the Board is guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system.  That 
court has held that although not every piece of new evidence 
is material, some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it will not eventually 
convince the Board to alter its decision.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The private chiropractor's statement focuses primarily on 
neck (cervical spine) disability, which is not at issue in 
the current appeal.  However, his statement also indicates 
that the veteran has thoracic disc degeneration and 
subluxation of the thoracic vertebra related to back trauma 
in service.  The newly submitted evidence, when considered in 
connection with evidence previously of record, must certainly 
be considered so significant to the issue in this case that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  As this evidence is 
new and material, it follows that the claim for service 
connection for residuals of a back injury must be reopened.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a back injury is granted.  


REMAND

Although new and material evidence has been submitted with 
respect to the claim for service connection for residuals of 
a back injury, there remained until recently the question of 
whether the reopened claim was well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  See, e.g., Winter v. 
West, 12 Vet. App. 209, 218-19 (1999).  However, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which, among other things, eliminates the well-grounded claim 
requirement, and redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  On 
remand, the RO must ensure that all development and 
notification requirements of the Act are complied with. 

The Board also notes that although the veteran's chiropractor 
has indicated that the veteran's current thoracic spine 
problems are related to the fall in service, previous 
evidence of record was either related to the lumbosacral 
spine or to the cervical spine.  The chiropractor did not 
diagnose any disability of the lumbosacral spine.  
Futhermore, the full medical and evidentiary basis for his 
opinion is unclear.  This suggests that a VA orthopedic 
examination that takes into account the entire evidence of 
record would be helpful to an equitable resolution of this 
appeal.  

Moreover, the record is incomplete with respect to VA records 
that do not appear to have been obtained, including the 
complete report of the VA rheumatology consultation in 
November 1987.  There is some indication that the veteran may 
have been receiving treatment from the Salem VAMC.  In 
addition, the private medical report dated in April 1963 or, 
alternatively, in September 1965, from the Bluefield 
Sanitarium Clinic that is currently of record is a copy; it 
would be helpful if the original of this report were 
obtained.  

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran was treated, 
specifically including the Salem VAMC.  
After obtaining any necessary 
authorization from the veteran, the RO 
should also obtain all medical reports 
pertaining to the veteran from the 
Bluefield Sanitarium Clinic, from C. R. 
Brown, D.C., and from any other relevant 
source(s) or facility(ies) identified by 
the veteran.   If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his attorney-
representative so notified.  The veteran 
can also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo VA 
examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded VA 
orthopedic examination to determine the 
nature and extent of any current back 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the examining physician in connection 
with the examination.  All indicated 
tests and studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any current back 
disability is attributable to the back 
injury that the veteran sustained from a 
fall in service.  All examination 
findings, along with the complete 
rationale for any opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to service 
connection for residuals of a back 
injury.  The RO must provide full reasons 
and bases for its determinations, citing 
to all matters and concerns raised in 
this REMAND.  

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his attorney-representative, 
and they should be afforded the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



